Exhibit 10.6

 

Schedule 

 

Following is the Amendment to Change of Control Agreement to Conform Bonus Plan
References with Christopher J. Kearney.

 

Amendments were also executed by each of the following executives.  Each
Amendment is identical to the following Amendment in all respects other than the
parties thereto and the dates of execution of the original agreement.  Pursuant
to Instruction 2 to Item 601 of Regulation S-K, only the Agreement with Mr.
Kearney is being filed, together with the following schedule setting forth the
names of the parties to the other Agreements together with the date that the
original agreement was entered into.

 

Name

 

Date of Original Agreement

 

 

 

Robert B. Foreman

 

dated May 10, 1999

Thomas J. Riordan

 

dated February 15, 1999

Patrick O’Leary

 

dated February 15, 1999

 

Amendment to Change of Control Agreement

To Conform Bonus Plan References

 

 

This shall constitute an amendment to the Change of Control agreement dated
February 15, 1999 (the “Agreement”) between Christopher J. Kearney (the
“Executive”) and SPX Corporation (“SPX”) pursuant to section 9 of the Agreement,
and shall be effective as the date set forth below.

 

WHEREAS, the Agreement contains multiple references to the Executive EVA
Incentive Compensation Plan (the “EVA Plan”);

 

WHEREAS, the EVA Plan has been discontinued and replaced by the 2005 Executive
Bonus Plan (the “2005 Plan”); and

 

WHEREAS, the parties wish to conform the Agreement language to the terminology
contained in the 2005 Plan and any successor plans established in subsequent
years;

 

NOW, THEREFORE, for good and valuable consideration, the sufficiency of which is
hereby acknowledged, the parties agree as follows:

 

--------------------------------------------------------------------------------


 

1.             The reference to “Executive EVA Incentive Compensation Plan” in
Section 3(d)(iv) shall be superceded and replaced by “Executive Bonus Plan.”

 

2.             Section 3(g) containing the definition of “Earned Bonus Amount”
states as follows:

 

(g)                                 Earned Bonus Amount.  For any year for which
the Executive EVA Incentive Compensation Plan (the “EVA Plan”) is in effect
prior to the year during which a Change of Control occurs, your “Earned Bonus
Amount” means your Declared Bonus for that year (as determined under the EVA
Plan) multiplied by a fraction the numerator of which is your Bonus Award Earned
for that year (as determined under the EVA Plan) and the denominator of which is
your Available Bonus for that year (as determined under the EVA Plan).  For the
year during which a Change of Control occurs and any subsequent year, your
“Earned Bonus Amount” means your Declared Bonus for that year (as determined
under the EVA Plan).

 

Section 3(g) shall be superseded and replaced in its entirety by the following
provision:

 

(g)                                 Earned Bonus Amount.  For any year for which
the Executive EVA Incentive Compensation Plan (the “EVA Plan”) is in effect
prior to the year during which a Change of Control occurs, your “Earned Bonus
Amount” means your Declared Bonus for that year (as determined under the
applicable EVA Plan).  For the year during which a Change of Control occurs and
any year in which the EVA Plan was not in effect, your “Earned Bonus Amount”
means your total potential bonus for the year as determined under the 2005
Executive Bonus Plan or applicable successor bonus plan (the “Bonus Plan”),
according to the business performance metric achieved, and prorated to reflect
your length of service during the Bonus Plan year.

 

3.             The reference to the “EVA Plan” in Section 4(a)(ii) shall be
superceded and replaced by “Bonus Plan.”

 

4.             Section 4(b)(ii) regarding Severance Benefits states as follows:

 

(ii)                                  (A) The full amount of your individual
Bonus Bank balance under the EVA Plan (or any successor plan) and (B) an amount
equal to three (3) times the greatest of (I) the highest of your Earned Bonus
Amounts for the three (3) years immediately preceding the year in which the Date
of Termination occurs (the “Year of Termination”) or (II) your target bonus
under the EVA Plan (or any successor plan) for the Year of Termination or (III)
your Earned Bonus Amount for the Year of Termination, calculated as if the Date
of Termination were the end of that year for purposes of the EVA Plan;

 

Section 4(b)(ii) shall be superseded and replaced in its entirety by the
following provision:

 

--------------------------------------------------------------------------------


 

(i)                                     An amount equal to three (3) times the
greatest of (I) the highest of your Earned Bonus Amounts for the three (3) years
immediately preceding the year in which the Date of Termination occurs (the
“Year of Termination”) or (II) your target bonus under the Bonus Plan for the
Year of Termination or (III) your Earned Bonus Amount for the Year of
Termination, calculated as if the Date of Termination were the end of that year
for purposes of the Bonus Plan;

 

IN WITNESS WHEREOF, the parties have executed this Amendment effective as of the
date first above written.

 

 

EXECUTIVE ACCEPTANCE

 

 

  SPX CORPORATION

 

 

 

 

 

 

 

 

/s/ Christopher J. Kearney

 

By:

 

/s/ Ross B. Bricker

Christopher J. Kearney

 

 

  Ross B. Bricker

 

 

 

 

 

 

 

  Its:

Senior Vice President, Secretary

 

 

 

 

and General Counsel

 

 

 

 

 

 

 

 

 

 

 

 

 

  Date:

December 21, 2005

 

--------------------------------------------------------------------------------